DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
In the Arguments/Remarks received 1/26/2021, applicant elected species I.f. drawn to performing an “actual” 3D scan and species II.d drawn to imaging and analysis of the chest region. Newly introduced claim 26 is drawn to imaging and analysis of the abdomen region including imaging and analysis of the spleen, kidney, and liver encompassed within non-elected species II.e. Thus, the newly introduced claim is drawn to non-elected subject matter.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see remarks and amended claim set, filed 6/28/2022, with respect to the rejection of claims 7 and 14-15 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claim 7 and 14-15 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-5, 7-13, 15-20, and 21-25 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 16-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Najarian et al. (U.S. Pub. No. 2012/0143037), hereinafter “Najarian,” in further view of Yu et al. (U.S Pub. No. 2008/0267471) hereinafter “Yu,” in further view of Masumoto (U.S. Pub. No. 2012/0101368), hereinafter “Masumoto,” in further view of Douglas (U.S. Pub. No. 2019/0227641), hereinafter “Douglas,” in further view of Matsumoto & Yoshida (U.S. Pub. No. 2019/0019285), hereinafter “Matsumoto.”

Regarding claim 1, Najarian discloses a method for assessing (automated decision-support method, Claim 13) a polytraumatic patient (patient with one or more detected fractures, Claim 13; see also, [0030]-[0032]):
	detecting a plurality of injuries from the at least one image using the machine learning, the detecting including detecting an injury in at least one organ other than the heart (“identifying one or more detected fractures in an X-ray bone image… applying machine learning to accessed data, and generating rules for predicting injury severity; receiving and displaying diagnostic information including images of detected bone fractures and predictions of injury severity” Claim 13; see also [0030]-[0032]);
	classifying the detected plurality of injuries using the machine learning (“identifying one or more detected fractures in an X-ray bone image… applying machine learning to accessed data, and generating rules for predicting injury severity; receiving and displaying diagnostic information including images of detected bone fractures and predictions of injury severity” Claim 13; see also [0030]-[0032]);
	assessing a respective criticality of the respective detected plurality of injuries based on the classifying, the assessing the respective criticality using the machine learning (“identifying one or more detected fractures in an X-ray bone image… applying machine learning to accessed data, and generating rules for predicting injury severity; receiving and displaying diagnostic information including images of detected bone fractures and predictions of injury severity” Claim 13; see also [0030]-[0032]);
displaying the detected injury in the at least one image (“display means coupled with user interface means for receiving and displaying diagnostic information including images of detected bone fractures and predictions of injury severity from said data processor means” Claim 13; “the first area 1101 provides a display of the X-ray image with highlighted potential fractures or displacement. The next area 1102 provides a display of a CT slice with segmented bones which will be used to show fracture and areas of concern.” [0093], Fig. 11); and
	displaying the assessed criticality over the at least one image (“display means coupled with user interface means for receiving and displaying diagnostic information including images of detected bone fractures and predictions of injury severity from said data processor means” Claim 13; “the first area 1101 provides a display of the X-ray image with highlighted potential fractures or displacement. The next area 1102 provides a display of a CT slice with segmented bones which will be used to show fracture and areas of concern.” [0093], Fig. 11).
	However, Najarian does not disclose determining scan parameters of the patient using machine learning;
scanning the patient using the determined scan parameters to generate at least one three-dimensional (3D) image and heart data of a heart of the patient in systole and in diastole;
the detecting including determining a wall thickness of the heart based on the heart data;
wherein the displaying the assessed criticality includes providing a plurality of boxes in the at least one image, different ones of the plurality of boxes at least partially overlapping with different organs containing different ones of the detected plurality of injuries, and a thickness of the each of the plurality of boxes indicative of the assessed criticality of a respective one of the plurality of injuries to the respective one of the different organs.
However, in the same field of endeavor of automatic image segmentation x-ray/CT imaging, Yu teaches determining scan parameters of the patient using machine learning; and scanning the patient using the determined scan parameters to generate at least one three-dimensional (3D) image (“A recognition pipeline automatically partitions a 3D image of the human body into regions of interest (head, rib cage, pelvis, and legs) and correctly labels each region. The 3D image is projected onto a 2D image using volume rendering. The 3D image may contain the whole body region or any subset. In a learning phase, training datasets are manually partitioned and labeled, and a training database is computed. In a recognition phase, images are partitioned and labeled based on the knowledge from the training database.” Yu, Abstract; “A medical imaging device is operable to acquire data representing a three-dimensional volume of a patient.” Yu, [0009]; “a medical image of an arbitrary view is received. The view is established by the scan location, the type of imaging device, user settings, rendering view position, and/or other factors. The medical image is a computed tomography” Yu, [0031]-[0036]; “the scan device 58 is a medical imaging device. The scan device 58 is operable to acquire data representing a three-dimensional volume of a patient or a two-dimensional region. Any scan device 58 may be used, such as a computed tomography system” Yu, [0090]-[0092]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian’s disclosure of classifying the severity of injuries in x-ray/CT images with Yu’s teaching of acquiring x-ray/CT images according to scan parameters as it is well understood that x-ray/CT images are acquired of patients using x-ray/CT systems according to parameters set by radiology technicians or using built-in parameters present in x-ray/CT systems and software.
However, Najarian in further view of Yu do not explictly teach scanning the patient to generate heart data of a heart of a patient in systole and in diastole; the detecting including determining a wall thickness of the heart based on the heart data; and wherein the displaying the assessed criticality includes providing a plurality of boxes in the at least one image, different ones of the plurality of boxes at least partially overlapping with different organs containing different ones of the detected plurality of injuries, and a thickness of the each of the plurality of boxes indicative of the assessed criticality of a respective one of the plurality of injuries to the respective one of the different organs.
However, in the same field of endeavor of automatic image segmentation x-ray/CT imaging, Masumoto teaches scanning the patient to generate heart data of a heart of a patient in systole and in diastole (“Here, the same three-dimensional medical image or different three-dimensional medical images may be used as input for calculating the cardiac function evaluation value and myocardial infarction rate. A specific example may be three-dimensional medical images representing a heart in one or more of predetermined cardiac phases for the calculation of cardiac function evaluation value. The term "cardiac phase" as used herein refers to a phase in one heartbeat period, including systole and diastole.” [0018]);
the detecting including determining a wall thickness of the heart based on the heart data (“As for the method of extracting a cardiac region, left ventricular cavity region, and myocardial region performed by cardiac function analysis unit 31 and myocardial infarction analysis unit 32, any known method may be used. For example… through machine learning…The evaluation function may be obtained using, for example, AdaBoost algorithm as described, for example, in Japanese Unexamined Patent Publication No. 2007-307358. Further, other machine learning methods and statistical modeling methods, such as linear discriminant method, neural network, support vector machine, and the like, may also be used for the extraction of each region.” [0060]; “ventricular internal diameter and wall thickness.” [0063]-[0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Masumoto’s known technique of heart segmentation via machine learning algorithms to Najarian in further view of Yu’s known technique for segmenting various portions of the body via machine learning algorithms to achieve the predictable result of improving the ability of the machine learning algorithms to gather data and identify abnormalities particular to individual organs and/or regions of the body by providing additional machine learning algorithms trained on images of specific structures such as the heart, lungs, limbs, brain, etc. 
However, while Najarian in further view of Yu in further view of Masumoto teaches displaying the assessed criticality of the at least one injury as detailed above, Najarian in further view of Yu in further view of Masumoto does not explictly teach the displaying the assessed criticality includes providing a plurality of boxes in the at least one image, different ones of the plurality of boxes at least partially overlapping with different organs containing different ones of the detected plurality of pathologies, and a thickness of the each of the plurality of boxes indicative of the assessed criticality of a respective one of the plurality of pathologies to the respective one of the different organs.
However, in solving the same problem of outlining pathological organs and weighting of the outline, Douglas teaches the displaying the assessed criticality includes providing a plurality of boxes in the at least one image, different ones of the plurality of boxes at least partially overlapping with different organs containing different ones of the detected plurality of pathologies (“Alternatively, a respective unique false color could be selected for each different tissue type, or tissue types of particular interest or concern, and/or additional features of concern, e.g., irregular margin, indistinct margin, spiculation, etc.” [0041]; “Boundaries 810 of the 3D cursor in the slices are depicted in a color, e.g. red. Within the 3D cursor the lung cancer mass 106 is depicted in gray, surrounded by black that indicates non-cancerous lung tissue.” [0043]; “The interactive 3D cursor could be placed around the organ of interest” [0049]; “Step 1 is to create an interactive 3D cursor volume and shape that approximates the size and shape of patient organ/tissue corresponding to the item currently being inspected on the checklist. Step 2 is to position the interactive 3D cursor over the organ/tissue to be inspected. The interactive 3D cursor as it is located within the total 3D image volume may be presented on a display.” [0050]; Figure 9 and [0044] demonstrate that the cursors may highlight a plurality of organs such as the lung and vertebra).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian’s disclosure of highlighting injuries for display with Douglas’ teaching of highlighting pathological organs using an outline to achieve the predictable result of enhancing the medical image review process by medical professionals by allowing the user to better visually distinguish between low priority and high priority conditions in various organs during triage and diagnosis. 
However, while Najarian in further view of Yu in further view of Masumoto in further view of Douglas teaches the plurality of boxes indicative of the assessed criticality of a respective one of the plurality of pathologies to the respective one of the different organs as detailed above, Najarian in further view of Yu in further view of Masumoto in further view of Douglas does not teach a thickness of the each of the plurality of boxes indicative of the assessed criticality.
However, in solving the same problem of indicating the relative priority of regions within an image, Matsumoto teaches a thickness of the each of the plurality of boxes indicative of the assessed criticality (thickness of the frame line of the box indicates the severity of an abnormal state, here a shortage in a target region, [0086], [0120]; multiple boxes over multiple regions of an image, Figs. 3-4, 8-9)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian’s disclosure of highlighting injuries for display with Matsumoto’s teaching of highlighting regions with varying relative priority by altering the thickness of the bounding box/frame to achieve the predictable result improving user efficiency through enhancing the ability of the user to discriminate between regions requiring immediate attention and those regions that are of concern, but lower priority.

Regarding claim 2, Najarian discloses quantifying the detected plurality of injuries, wherein the assessing assesses the criticality based on the quantifying (“The quantitative measurement of bone displacement and hemorrhage area are used as input for a trauma decision-support system” Abstract; see also [0030]-[0031], [0086]).

Regarding claim 5, Najarian selecting one of a plurality of therapeutic options based on the assessed criticality, the selecting one of the plurality of therapeutic options using the machine learning (“An automated decision –support method…. To provide diagnostic and therapeutic recommendations” Claim 13; “These models are used by the system to provide recommendations and predictions to physicians, assisting them in making rapid and accurate treatment choices for patients. The recommendations and predictions are displayed on display 15, and data processor 14 correlates the recommendations and predictions and actions taken by the physician, as input on user interface 16, with the patient's records, which are stored in patient record database 17.” [0031]; “The area 1104 below the first three areas provides predicted patient outcome (e.g., expected stay in Intensive Care Unit), the rules used to predict patient outcome, with option to view rule tree, and recommendations for treatment” [0093]).

Regarding claim 16, Najarian discloses selecting the at least one injury from a plurality of organs of the patient (“The quantitative measurement of bone displacement and hemorrhage area are used as input for a trauma decision-support system” Abstract; “accurate pelvic fracture detection is accomplished with automated X-ray and Computed Tomography (CT) images for diagnosis and recommended therapy… The CT processing component is able to distinguish bone from other non-bone objects with similar visual characteristics, such a blood and contrast fluid, permitting detection and quantification of soft tissue hemorrhage. The CT processing component draws attention to slices where irregularities are detected, reducing the time to fully examine a pelvic CT scan. The quantitative measurement of bone displacement and hemorrhage area are used as input for a trauma decision-support system, along with physiological signals, injury details and demographic information.” [0011]; “While the invention is described in terms of a specific embodiment specialized toward pelvic injuries, those skilled in the art will recognize that the techniques implemented by the embodiment can be adapted to other bone structures, and the analysis methods reconfigured using anatomical knowledge.” [0015]; “identifying one or more detected fractures in an X-ray bone image… applying machine learning to accessed data, and generating rules for predicting injury severity; receiving and displaying diagnostic information including images of detected bone fractures and predictions of injury severity” Claim 13; see also [0030]-[0032], [0086]).
Alternatively, Yu teaches selecting the at least one injury from a plurality of organs of the patient (“A recognition pipeline automatically partitions a 3D image of the human body into regions of interest (head, rib cage, pelvis, and legs) and correctly labels each region. The 3D image is projected onto a 2D image using volume rendering. The 3D image may contain the whole body region or any subset. In a learning phase, training datasets are manually partitioned and labeled, and a training database is computed. In a recognition phase, images are partitioned and labeled based on the knowledge from the training database.” Yu, Abstract; “find the injuries and to classify the injuries by importance” [0003]; “Atlas-based classifiers based on registration techniques may localize specific organs” [0005]; “A medical imaging device is operable to acquire data representing a three-dimensional volume of a patient… classify each of the clusters as different regions of the patient.” Yu, [0009]; “a medical image of an arbitrary view is received. The view is established by the scan location, the type of imaging device, user settings, rendering view position, and/or other factors. The medical image is a computed tomography” Yu, [0031]-[0036]; “The goal of the clustering algorithm is to break down the input images into several parts. The parts can be for example the head, rib, hip, back, and legs” [0049], [0057]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian’s teaching of identifying injuries in the pelvic bones and in the soft tissue with Yu’s teaching of identifying injuries in the organs of the head, rib, hip, back, and legs to achieve the predictable result of identifying injuries in a variety of regions of the patient using machine learning techniques as evidenced by Najarian “While the invention is described in terms of a specific embodiment specialized toward pelvic injuries, those skilled in the art will recognize that the techniques implemented by the embodiment can be adapted to other bone structures, and the analysis methods reconfigured using anatomical knowledge.” [0015]).

Regarding claim 17, Najarian discloses the machine learning is trained with labeled images to determining formatting for a particular body region corresponding to the at least one injury (“Both algorithms are trained on a set of images taken from pelvic trauma patients, and tested on a separate set.” [0012]; “The process of hierarchical automated segmentation of pelvic structures, illustrated generally at 21 in FIG. 2, is shown in more detail in FIG. 3. This component requires training prior to deployment. This only needs to be done once, using a set of training X-ray images where the specific structures to be detected have been labeled (by placing landmark points around their edges).” [0033]-[0037]). 

Regarding claim 20, Najarian discloses preparing a treatment plan based on the assessed criticality (“An automated decision –support method…. To provide diagnostic and therapeutic recommendations” Claim 13; “These models are used by the system to provide recommendations and predictions to physicians, assisting them in making rapid and accurate treatment choices for patients. The recommendations and predictions are displayed on display 15, and data processor 14 correlates the recommendations and predictions and actions taken by the physician, as input on user interface 16, with the patient's records, which are stored in patient record database 17.” [0031]; “The area 1104 below the first three areas provides predicted patient outcome (e.g., expected stay in Intensive Care Unit), the rules used to predict patient outcome, with option to view rule tree, and recommendations for treatment” [0093]).

Regarding claim 22, Najarian does not explictly teach each of the plurality of boxes is a rectangle.
However, in solving the same problem of outlining pathological organs and weighting of the outline, Douglas teaches each of the plurality of boxes is a rectangle (Figure 9 demonstrates that the cursors are rectangular in shape; see also [0038]-[0039] discussing variations in the shape of the cursor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian’s disclosure of highlighting injuries for display with Douglas’ teaching of highlighting pathological organs using an outline to achieve the predictable result of enhancing the medical image review process by medical professionals by allowing the user to better visually distinguish between low priority and high priority conditions in various organs during triage and diagnosis. 

Regarding claim 23, while Najarian discloses displaying the assessed criticality of the at least one injury as detailed above, Najarian further view of Yu in further view of Masumoto does not explictly teach each of the plurality of boxes is aligned with a center of gravity of the respective one of the plurality of pathologies.
However, in solving the same problem of outlining pathological organs and weighting of the outline, Douglas teaches each of the plurality of boxes is aligned with a center of gravity of the respective one of the plurality of pathologies (“Step 1 is to create an interactive 3D cursor volume and shape that approximates the size and shape of patient organ/tissue corresponding to the item currently being inspected on the checklist. Step 2 is to position the interactive 3D cursor over the organ/tissue to be inspected. The interactive 3D cursor as it is located within the total 3D image volume may be presented on a display.” [0050]; Figure 9 and [0044] demonstrate that the cursors may highlight a plurality of organs such as the lung and vertebra; Figs. 1A-1D, 2-3, 4A-4C, 6, and 9 demonstrate that the cursor is centrally placed around the pathologies).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian’s disclosure of highlighting injuries for display with Douglas’ teaching of highlighting pathological organs using an outline to achieve the predictable result of enhancing the medical image review process by medical professionals by allowing the user to better visually distinguish between low priority and high priority conditions in various organs during triage and diagnosis. 

Claims 8-9, 12, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Najarian in further view of Yu in further view of Masumoto in further view of Co. et al. (“Role of imaging in penetrating and blunt traumatic injury to the heart” 2011), hereinafter “Co,” in further view of Douglas in further view of Matsumoto.

Regarding claim 8, Najarian discloses a system (“automated decision-support system” Claim 1):
a memory storing computer-readable instructions; and a processor configured to execute the computer-readable instructions to (“pre-processing means… identifying one or more detected fractures in an X-ray bone image… data processor means… applying machine learning to accessed data, and generating rules for predicting injury severity; receiving and displaying diagnostic information including images of detected bone fractures and predictions of injury severity” Claim 13; see also [0030]-[0032]),
obtain images (automated X-ray and Computed Tomography (CT) images, Abstract) of a polytraumatic patient (patient with one or more detected fractures, Claim 13; see also, [0030]-[0032]),
 detect a plurality of injuries from at least one image using the machine learning (“pre-processing means… identifying one or more detected fractures in an X-ray bone image… data processor means… applying machine learning to accessed data, and generating rules for predicting injury severity; receiving and displaying diagnostic information including images of detected bone fractures and predictions of injury severity” Claim 13; see also [0030]-[0032]), and detecting an injury in at least one organ other than the heart (“pre-processing means… identifying one or more detected fractures in an X-ray bone image… data processor means… applying machine learning to accessed data, and generating rules for predicting injury severity; receiving and displaying diagnostic information including images of detected bone fractures and predictions of injury severity” Claim 13; see also [0030]-[0032]),
classify the detected plurality of injuries using the machine learning (“pre-processing means… identifying one or more detected fractures in an X-ray bone image… data processor means… applying machine learning to accessed data, and generating rules for predicting injury severity; receiving and displaying diagnostic information including images of detected bone fractures and predictions of injury severity” Claim 13; see also [0030]-[0032]),
assess a respective criticality of the detected plurality of injuries based on the classification of the detected plurality of injuries, the assessing the criticality using the machine learning (“pre-processing means… identifying one or more detected fractures in an X-ray bone image… data processor means… applying machine learning to accessed data, and generating rules for predicting injury severity; receiving and displaying diagnostic information including images of detected bone fractures and predictions of injury severity” Claim 13; see also [0030]-[0032]),
display the detected plurality of injuries in the at least one image, and display the assessed criticalities over the at least one image (“display means coupled with user interface means for receiving and displaying diagnostic information including images of detected bone fractures and predictions of injury severity from said data processor means” Claim 13; “the first area 1101 provides a display of the X-ray image with highlighted potential fractures or displacement. The next area 1102 provides a display of a CT slice with segmented bones which will be used to show fracture and areas of concern.” [0093], Fig. 11).
However, Najarian may not explictly disclose to determine scan parameters of a patient using machine learning, obtain at least one three-dimensional (3D) image of the patient and heart data of a heart of the patient in systole and in diastole, the 3D image being generated from the determined scan parameters, the detecting including determining a wall thickness of the heart based on the heart data, and wherein the detecting includes using machine learning on the at least one image to identify tissue of the heart showing a transition zone indicating an infarction and tissue of the heart showing edges indicating a contusion, and  wherein the displaying the assessed criticality includes providing a plurality of boxes in the at least one image, different ones of the plurality of boxes at least partially overlapping with different organs containing different ones of the detected plurality of injuries, and a thickness of the each of the plurality of boxes indicative of the assessed criticality of a respective one of the plurality of injuries to the respective one of the different organs.
However, in the same field of endeavor of automatic image segmentation x-ray/CT imaging, Yu teaches to determine scan parameters of a patient using machine learning, obtain at least one three-dimensional (3D) image of the patient, the 3D image being generated from the determined scan parameters (“A recognition pipeline automatically partitions a 3D image of the human body into regions of interest (head, rib cage, pelvis, and legs) and correctly labels each region. The 3D image is projected onto a 2D image using volume rendering. The 3D image may contain the whole body region or any subset. In a learning phase, training datasets are manually partitioned and labeled, and a training database is computed. In a recognition phase, images are partitioned and labeled based on the knowledge from the training database.” Yu, Abstract; “A medical imaging device is operable to acquire data representing a three-dimensional volume of a patient.” Yu, [0009]; “a medical image of an arbitrary view is received. The view is established by the scan location, the type of imaging device, user settings, rendering view position, and/or other factors. The medical image is a computed tomography” Yu, [0031]-[0036]; “the scan device 58 is a medical imaging device. The scan device 58 is operable to acquire data representing a three-dimensional volume of a patient or a two-dimensional region. Any scan device 58 may be used, such as a computed tomography system” Yu, [0090]-[0092]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian’s disclosure of classifying the severity of injuries in x-ray/CT images with Yu’s teaching of acquiring x-ray/CT images according to scan parameters as it is well understood that x-ray/CT images are acquired of patients using x-ray/CT systems according to parameters set by radiology technicians or using built-in parameters present in x-ray/CT systems and software. 
However, Najarian in further view of Yu does not explictly teach to obtain heart data of a heart of the patient in systole and in diastole, the detecting including determining a wall thickness of the heart based on the heart data, and wherein the detecting includes using machine learning on the at least one image to identify tissue of the heart showing a transition zone indicating an infarction and tissue of the heart showing edges indicating a contusion, and wherein the displaying the assessed criticality includes providing a plurality of boxes in the at least one image, different ones of the plurality of boxes at least partially overlapping with different organs containing different ones of the detected plurality of injuries, and a thickness of the each of the plurality of boxes indicative of the assessed criticality of a respective one of the plurality of injuries to the respective one of the different organs.
However, in the same field of endeavor of automatic image segmentation x-ray/CT imaging, Masumoto teaches to obtain heart data of a heart of the patient in systole and in diastole (“Here, the same three-dimensional medical image or different three-dimensional medical images may be used as input for calculating the cardiac function evaluation value and myocardial infarction rate. A specific example may be three-dimensional medical images representing a heart in one or more of predetermined cardiac phases for the calculation of cardiac function evaluation value. The term "cardiac phase" as used herein refers to a phase in one heartbeat period, including systole and diastole.” [0018]), the detecting including determining a wall thickness of the heart based on the heart data (“As for the method of extracting a cardiac region, left ventricular cavity region, and myocardial region performed by cardiac function analysis unit 31 and myocardial infarction analysis unit 32, any known method may be used. For example… through machine learning…The evaluation function may be obtained using, for example, AdaBoost algorithm as described, for example, in Japanese Unexamined Patent Publication No. 2007-307358. Further, other machine learning methods and statistical modeling methods, such as linear discriminant method, neural network, support vector machine, and the like, may also be used for the extraction of each region.” [0060]; “ventricular internal diameter and wall thickness.” [0063]-[0064]; “the infarction rate MI is the ratio of an infarction area to the entire myocardial region in the a short axis cross-section P-MRm with respect to, for example, each of a plurality of line segments ln (n=1, 2, - - - , and N) radially extending along the MR short axis cross-section P-MRm from the intersection point O-MRm between the long axis LA-MR and short axis cross-section P-MRm as illustrated in FIG. 7, and may be obtained by the formula given below with respect to each line segment ln.” [0066]-[0072], infarction is the transition zone marked by the necrosis region of myocardial tissue, see also [0005]-[0006] and [0059] describing tissue necrosis regions due to infarction), and wherein the detecting includes using machine learning on the at least one image to identify tissue of the heart showing a transition zone indicating an infarction (“Here, the same three-dimensional medical image or different three-dimensional medical images may be used as input for calculating the cardiac function evaluation value and myocardial infarction rate. A specific example may be three-dimensional medical images representing a heart in one or more of predetermined cardiac phases for the calculation of cardiac function evaluation value. The term "cardiac phase" as used herein refers to a phase in one heartbeat period, including systole and diastole.” [0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Masumoto’s known technique of heart segmentation via machine learning algorithms to Najarian in further view of Yu’s known technique for segmenting various portions of the body via machine learning algorithms to achieve the predictable result of improving the ability of the machine learning algorithms to gather data and identify abnormalities particular to individual organs and/or regions of the body by providing additional machine learning algorithms trained on images of specific structures such as the heart, lungs, limbs, brain, etc. 
However, while Najarian in further view of Yu in further view of Masumoto teaches the detecting includes using machine learning on the at least one image to identify tissue of the heart showing a transition zone indicating an infarction as above; Najarian in further view of Yu in further view of Masumoto may not explictly teach the detecting includes to identify tissue of the heart showing edges indicating a contusion, and wherein the displaying the assessed criticality includes providing a plurality of boxes in the at least one image, different ones of the plurality of boxes at least partially overlapping with different organs containing different ones of the detected plurality of injuries, and a thickness of the each of the plurality of boxes indicative of the assessed criticality of a respective one of the plurality of injuries to the respective one of the different organs.
However, in the same field of endeavor of image segmentation x-ray/CT imaging, Co teaches the detecting includes to identify tissue of the heart showing a transition zone indicating an infarction and tissue of the heart showing edges indicating a contusion. (“In myocardial infarction, there is a gradual transition between infarcted and normal tissue; pathologic findings are confined to a particular arterial territory, and the infarct eventually leads to generalized coagulation necrosis. In myocardial contusion, there is a distinct boundary between normal and contused tissue. Patchy necrosis and hemorrhage eventually heal to form patchy and irregular fibrosis.” Penetrating and Blunt Cardiac Injury: Pictorial Review, Myocardial Contusion, P. E106).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian in further view of Yu in further view of Masumoto’s teaching of using machine learning to identify heart pathology including myocardial infarction in CT images with Co’s teaching of image analysis to identify heart pathology including myocardial infarction and contusion in CT images to achieve the predictable result of improving the ability of the machine learning algorithms identify abnormalities particular to individual organs and/or regions of the body such as the heart and chest region by providing additional image analysis techniques including transition zones and distinct boundaries corresponding to infarction and contusion, respectively. Moreover, it would have been obvious to automate the identification of infarction and contusion in computed tomography images as in Co and Najarian in further view of Yu where manual identification of infarction and contusion is routinely performed by radiologists and general practitioners. See MPEP 2144.04 III.
However, while Najarian in further view of Yu in further view of Masumoto in further view of Co teaches displaying the assessed criticality of the least one injury as detailed above, Najarian in further view of Yu in further view of Masumoto in further view of Co does not explictly teach the displaying the assessed criticality includes providing a plurality of boxes in the at least one image, different ones of the plurality of boxes at least partially overlapping with different organs containing different ones of the detected plurality of pathologies, and a thickness of the each of the plurality of boxes indicative of the assessed criticality of a respective one of the plurality of pathologies to the respective one of the different organs.
However, in solving the same problem of outlining pathological organs and weighting of the outline, Douglas teaches the displaying the assessed criticality includes providing a plurality of boxes in the at least one image, different ones of the plurality of boxes at least partially overlapping with different organs containing different ones of the detected plurality of pathologies (“Alternatively, a respective unique false color could be selected for each different tissue type, or tissue types of particular interest or concern, and/or additional features of concern, e.g., irregular margin, indistinct margin, spiculation, etc.” [0041]; “Boundaries 810 of the 3D cursor in the slices are depicted in a color, e.g. red. Within the 3D cursor the lung cancer mass 106 is depicted in gray, surrounded by black that indicates non-cancerous lung tissue.” [0043]; “The interactive 3D cursor could be placed around the organ of interest” [0049]; “Step 1 is to create an interactive 3D cursor volume and shape that approximates the size and shape of patient organ/tissue corresponding to the item currently being inspected on the checklist. Step 2 is to position the interactive 3D cursor over the organ/tissue to be inspected. The interactive 3D cursor as it is located within the total 3D image volume may be presented on a display.” [0050]; Figure 9 and [0044] demonstrate that the cursors may highlight a plurality of organs such as the lung and vertebra).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian’s disclosure of highlighting injuries for display with Douglas’ teaching of highlighting pathological organs using an outline to achieve the predictable result of enhancing the medical image review process by medical professionals by allowing the user to better visually distinguish between low priority and high priority conditions in various organs during triage and diagnosis. 
However, while Najarian in further view of Yu in further view of Masumoto in further view of Co in further view of Douglas teaches the plurality of boxes indicative of the assessed criticality of a respective one of the plurality of pathologies to the respective one of the different organs as detailed above, Najarian in further view of Yu in further view of Masumoto in further view of Douglas does not teach a thickness of the each of the plurality of boxes indicative of the assessed criticality.
However, in solving the same problem of indicating the relative priority of regions within an image, Matsumoto teaches a thickness of the each of the plurality of boxes indicative of the assessed criticality (thickness of the frame line of the box indicates the severity of an abnormal state, here a shortage in a target region, [0086], [0120]; multiple boxes over multiple regions of an image, Figs. 3-4, 8-9)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian’s disclosure of highlighting injuries for display with Matsumoto’s teaching of highlighting regions with varying relative priority by altering the thickness of the bounding box/frame to achieve the predictable result improving user efficiency through enhancing the ability of the user to discriminate between regions requiring immediate attention and those regions that are of concern, but lower priority.

Regarding claim 9, Najarian discloses to quantify the detected plurality of injuries, the assessed criticality being based on the quantification (“The quantitative measurement of bone displacement and hemorrhage area are used as input for a trauma decision-support system” Abstract; see also [0030]-[0031], [0086]).

Regarding claim 12, Najarian discloses to select one of a plurality of therapeutic options based on the assessed criticality, the selecting one of the plurality of therapeutic options using the machine learning (“An automated decision –support system…. to provide diagnostic and therapeutic recommendations” Claim 1; “These models are used by the system to provide recommendations and predictions to physicians, assisting them in making rapid and accurate treatment choices for patients. The recommendations and predictions are displayed on display 15, and data processor 14 correlates the recommendations and predictions and actions taken by the physician, as input on user interface 16, with the patient's records, which are stored in patient record database 17.” [0031]; “The area 1104 below the first three areas provides predicted patient outcome (e.g., expected stay in Intensive Care Unit), the rules used to predict patient outcome, with option to view rule tree, and recommendations for treatment” [0093]).

Regarding claim 24, Najarian does not explictly teach each of the plurality of boxes is a rectangle.
However, in solving the same problem of outlining pathological organs and weighting of the outline, Douglas teaches each of the plurality of boxes is a rectangle (Figure 9 demonstrates that the cursors are rectangular in shape; see also [0038]-[0039] discussing variations in the shape of the cursor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian’s disclosure of highlighting injuries for display with Douglas’ teaching of highlighting pathological organs using an outline to achieve the predictable result of enhancing the medical image review process by medical professionals by allowing the user to better visually distinguish between low priority and high priority conditions in various organs during triage and diagnosis. 

Regarding claim 24, while Najarian discloses displaying the assessed criticality of the at least one injury as detailed above, Najarian further view of Yu in further view of Masumoto in further view of Co does not explictly teach each of the plurality of boxes is aligned with a center of gravity of the respective one of the plurality of pathologies.
However, in solving the same problem of outlining pathological organs and weighting of the outline, Douglas teaches each of the plurality of boxes is aligned with a center of gravity of the respective one of the plurality of pathologies (“Step 1 is to create an interactive 3D cursor volume and shape that approximates the size and shape of patient organ/tissue corresponding to the item currently being inspected on the checklist. Step 2 is to position the interactive 3D cursor over the organ/tissue to be inspected. The interactive 3D cursor as it is located within the total 3D image volume may be presented on a display.” [0050]; Figure 9 and [0044] demonstrate that the cursors may highlight a plurality of organs such as the lung and vertebra; Figs. 1A-1D, 2-3, 4A-4C, 6, and 9 demonstrate that the cursor is centrally placed around the pathologies).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian’s disclosure of highlighting injuries for display with Douglas’ teaching of highlighting pathological organs using an outline to achieve the predictable result of enhancing the medical image review process by medical professionals by allowing the user to better visually distinguish between low priority and high priority conditions in various organs during triage and diagnosis. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Najarian in further view of Yu in further view of Masumoto in further view of Douglas in further view of Matsumoto as applied to claims 2 above, and further in view of Yuh et al. (U.S. Pub. No. 2018/0365824), hereinafter “Yuh.”

Regarding claim 3, Najarian discloses determining a volume of the detected at least one injury using the machine learning (“The X-ray images input at 101 are subjected to automated hierarchical segmentation via spline Active Shape Modeling (ASM) at 102. Then, fracture detection via wavelet transform and edge tracing is performed at 103. Additionally, quantitative measures of displacement and symmetry are performed at 104. CT images input at 111 are subjected to automated segmentation via active contour and wavelet filtering at 112. Then, bone identification via template/shape matching is performed at 113.” [0030]-[0032]; “initial segmentation of a single CT slice, removing artifacts and returning a set of regions that may contain bone matter (candidate bone objects)” “calculate the area of each detected object” [0060]; see also segmentation in [0050]-[0084], “hemorrhage area” Abstract).
Alternatively, while Najarian may disclose determining a “hemorrhage area” (Abstract), Najarian may not explictly disclose determining a volume of the detected at least one injury using the machine learning; however, in the same field of endeavor of automatic image segmentation x-ray/CT imaging, Yuh teaches determining a volume of the at least one detected injury using the machine learning (“calculation of volumes of abnormal areas such as location of hemorrhage… convolutional neural networks, deep learning” Yuh, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian’s disclosure of determining injury locations such as hemorrhage areas with Yuh’s teaching of automatically determining volume of a hemorrhage as to achieve “rapid interpretation of such CT studies that would significantly expedite triage” Yuh, [0004]).

Regarding claim 4, while Najarian discloses quantifying hemorrhage area (“hemorrhage area”, Abstract), Najarian may not explicitly disclose estimating a total blood loss of the detected injury using the machine learning. 
However, in the same field of endeavor of automatic image segmentation x-ray/CT imaging, Yuh discloses estimating a total blood loss of the detected injury using the machine learning (“Calculate quantities of interest (total subdural hemorrhage, total intracranial hemorrhage, etc.)” Yuh, Fig. 1; “convolutional neural networks, deep learning” Yuh, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian’s disclosure of determining injury locations such as hemorrhage areas with Yuh’s teaching of automatically determining volume of a hemorrhage as to achieve “rapid interpretation of such CT studies that would significantly expedite triage” Yuh, [0004]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Najarian in further view of Yu in further view of Masumoto in further view of Co in further view of Douglas in further view of Masumoto as applied to claim 9 above, and further in view of Yuh.

Regarding claim 10, Najarian discloses to determine a volume of the detected at least one injury using the machine learning (“The X-ray images input at 101 are subjected to automated hierarchical segmentation via spline Active Shape Modeling (ASM) at 102. Then, fracture detection via wavelet transform and edge tracing is performed at 103. Additionally, quantitative measures of displacement and symmetry are performed at 104. CT images input at 111 are subjected to automated segmentation via active contour and wavelet filtering at 112. Then, bone identification via template/shape matching is performed at 113.” [0030]-[0032]; “initial segmentation of a single CT slice, removing artifacts and returning a set of regions that may contain bone matter (candidate bone objects)” “calculate the area of each detected object” [0060]; see also segmentation in [0050]-[0084], “hemorrhage area” Abstract).
Alternatively, while Najarian may disclose to determine a “hemorrhage area” (Abstract), Najarian may not explictly disclose to determine a volume of the detected at least one injury using the machine learning; however, in the same field of endeavor of automatic image segmentation x-ray/CT imaging, Yuh teaches to determine a volume of the detected at least one injury using the machine learning (“calculation of volumes of abnormal areas such as location of hemorrhage… convolutional neural networks, deep learning” Yuh, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian’s disclosure of determining injury locations such as hemorrhage areas with Yuh’s teaching of automatically determining volume of a hemorrhage as to achieve “rapid interpretation of such CT studies that would significantly expedite triage” Yuh, [0004]).

Regarding claim 11, while Najarian discloses to quantify hemorrhage area (“hemorrhage area”, Abstract), Najarian may not explicitly disclose to estimate a total blood loss of the detected at least one injury using the machine learning.
However, in the same field of endeavor of automatic image segmentation x-ray/CT imaging, Yuh discloses to estimate a total blood loss of the detected at least one injury using the machine learning (“Calculate quantities of interest (total subdural hemorrhage, total intracranial hemorrhage, etc.)” Yuh, Fig. 1; “convolutional neural networks, deep learning” Yuh, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Najarian’s disclosure of determining injury locations such as hemorrhage areas with Yuh’s teaching of automatically determining volume of a hemorrhage as to achieve “rapid interpretation of such CT studies that would significantly expedite triage” Yuh, [0004]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Najarian in further view of Yu in further view of Masumoto in further view of Douglas in further view of Matsumoto as applied to claim 1 above, and further in view of Kovac (“Automatic segmentation of the vessel lumen from 3D CTA images of aortic dissection”), hereinafter “Kovac.”

Regarding claim 18, Najarian discloses the classifying includes, classifying aortic dissections using at least one of a Stanford classification or a DeBakey classification (“In clinical practice, there are two classification systems (Fig. 2.8) for aortic dissection based on the location and extent of the dissection. The DeBakey classication [29] consists of three types: Type I. Both the ascending and the descending aorta are involved; Type II. Only the ascending aorta is involved; Type III. Only the descending aorta is involved. The Stanford classication [30] distinguishes between: Type A The ascending aorta is involved; Type B The ascending aorta is not involved. These two classification schemes are then refined based on the duration of the symptoms. Acute aortic dissection is present when the diagnosis is made within 2 weeks after the initial onset of symptoms, while the term chronic aortic dissection is reserved for those patients presented at more than 2 months following the initial event. The period between 2 weeks and 2 months is generally designated as a subacute aortic dissection.” 2.3.3. Classification).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Kovac’s known technique for classifying and segmenting CTA images of aortic dissections to Najarian in further view of Yu’s known technique for segmenting various portions of the body via machine learning algorithms to achieve the predictable result of improving the ability of the machine learning algorithms to gather data and identify abnormalities particular to individual organs and/or regions of the body by providing additional machine learning algorithms trained on images of specific structures such as the heart, lungs, limbs, brain, etc. Moreover, it would have been obvious to automate the classification and segmentation of computed tomography images as in Kovac and Najarian in further view of Yu where manual classification and segmentation is routinely performed by radiologists and general practitioners (as evidenced by Ranasinghe et al.”Acute aortic dissection”). See MPEP 2144.04 III.

Regarding claim 19, Najarian discloses detecting at least one of an injury in an aorta, a dissection, a brachiocephalic vessel, or a dissection in relation to brachiocephalic vessel (“This work, therefore, aims at providing the radiologist a fully automatic computer aided support system, capable of identifying and displaying the dissection lumina… The proposed approach is able to segment the entire aorta including the aortic arch as well as the ascending- and descending sections, to detect the dissection membrane and to identify the true- and the false lumina automatically.” (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Kovac’s known technique for classifying and segmenting CTA images of aortic dissections to Najarian in further view of Yu’s known technique for segmenting various portions of the body via machine learning algorithms to achieve the predictable result of improving the ability of the machine learning algorithms to gather data and identify abnormalities particular to individual organs and/or regions of the body by providing additional machine learning algorithms trained on images of specific structures such as the heart, lungs, limbs, brain, etc. Moreover, it would have been obvious to automate the classification and segmentation of computed tomography images as in Kovac and Najarian in further view of Yu where manual classification and segmentation is routinely performed by radiologists and general practitioners (as evidenced by Ranasinghe et al.”Acute aortic dissection”) to achieve the predictable result of “a clinically acceptable accuracy [that] is significantly faster than manual segmentation.” (Kovac, Abstract). See MPEP 2144.04 III. 



Conclusion
Imon et al. (JP2018040767) discloses adjusting the thickness of bounding boxes within an image based on importance and priority.
Kurokawa et al. (JP2017028561) discloses adjusting the thickness of bounding boxes within an image based on importance and priority.
Dae Hee (KR230150026178) discloses adjusting the thickness of bounding boxes within an image based on importance and priority.
Dreizin et al. (“Blunt polytrauma: evaluation with 64-section whole-body CT angiography” 2012) discloses detection and display of injury in multiple regions of a human patient including infarction and contusion via whole-body CT imaging.
  Miller et al. (“CT diagnosis of splenic infarction in blunt trauma: imaging features, clinical significance and complications” 2016) discloses detection and display of injury in the spleen of a human patient including infarction and contusion via CT imaging.
Yadav et al. (“Automated outcome classification of computed tomography imaging reports for pediatric traumatic brain injury” 2016) discloses detection and display of injury using machine learning in the brain of a human patient including infarction and contusion via CT imaging.
Pagani et al. (U.S. Pub. No. 2011/0077499), Theriault et al. (U.S. Pub. No. 20080004520), Ozdemir et al. (U.S. Pub. No. 2019/0122073), Carmi et al. (U.S. Pub. No. 2019/0090826), Lipschultz (U.S. Pub. No. 2018/0326149), and Averbuch et al. (U.S. Pub. No. 2018/0263706) disclose detection and display of pathological organs in CT images and display of outlines around or partially around these pathological organs corresponding to the severity of the pathology. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793